PS 8
(3/15)


                              UNITED STATES DISTRICT COURT
                                                                                                        FILED IN THE
                                                                                                    U.S. DISTRICT COURT
                                                            for                               EASTERN DISTRICT OF WASHINGTON


                                           Eastern District of Washington                      Jan 21, 2020
                                                                                                   SEAN F. MCAVOY, CLERK


 U.S.A. vs.                      Ramos, Ester                           Docket No.          0980 4:19CR06070-SMJ-1


                                Petition for Action on Conditions of Pretrial Release

        COMES NOW Curtis G. Hare, PRETRIAL SERVICES OFFICER presenting an official report upon the conduct
of defendant Ester Ramos, who was placed under pretrial release supervision by the Honorable U.S. Magistrate Judge Mary
K. Dimke sitting in the court at Yakima, Washington, on the 19th day of December 2020, under the following conditions:

Standard Condition No. 9: Defendant shall refrain from use or unlawful possession of a narcotic drug or other controlled
substances defined in 21 U.S.C. § 802, unless prescribed by a licensed medical practitioner in conformance under Federal
law. Defendant may not use or possess marijuana, regardless of whether Defendant has been authorized medical marijuana
under state law.

          RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:

Violation No. 5: Ester Ramos is alleged to have violated her pretrial release conditions by using fentanyl. On January 21,
2020, Ester Ramos submitted a urine sample which tested presumptively positive for the use of fentanyl and cocaine. Ms.
Ramos admitted, in writing, to having last consumed fentanyl on January 15, 2020. She denied any use of cocaine.

On December 26, 2019, Ms. Ramos met with a probation officer and reviewed the release conditions. The defendant signed
a copy of the release conditions, acknowledging that she fully understood the conditions and received a copy of them

On January 21, 2020, Ester Ramos reported to the probation office as directed and submitted to urine drug testing. The
sample was presumptively positive for the use of fentanyl and cocaine. The sample was forwarded to the contracting
laboratory, Alere, for confirmation testing.

         PRAYING THAT THE COURT WILL INCORPORATE THE ABOVE VIOLATION WITH VIOLATIONS
                              PREVIOUSLY REPORTED TO THE COURT

                                                                         I declare under the penalty of perjury
                                                                         that the foregoing is true and correct.
                                                                         Executed on:       January 21, 2020
                                                                  by     s/Curtis G. Hare
                                                                         Curtis G. Hare
                                                                         U.S. Pretrial Services Officer
  PS-8
  Re: Ramos, Ester
  January 21, 2020
  Page 2

THE COURT ORDERS

[ ]      No Action
[ ]      The Issuance of a Warrant
[ ]      The Issuance of a Summons
[ X]     The incorporation of the violation(s) contained in this
         petition with the other violations pending before the
         Court.
[ ]      Defendant to appear before the Judge assigned to the case.
[X ]     Defendant to appear before the Magistrate Judge.
[ ]      Other


                                                                      Signature of Judicial Officer
                                                                      1/21/2020

                                                                      Date
